Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 29, 2022

                                    No. 04-22-00239-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                             v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-09053
                         Honorable Monique Diaz, Judge Presiding

                                          ORDER

       In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION. We also DENY AS MOOT the appellees’ motion to consolidate appeals.
Costs of the appeal are taxed against the appellants.

       It is so ORDERED on June 29, 2022.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court